Name: Decision No 2/86 of the EEC-Switzerland Joint Committee - Community transit - of 4 December 1986 extending Decisions No 2/78 and No 2/79 amending the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit
 Type: Decision
 Subject Matter: Europe;  tariff policy;  European construction;  organisation of transport
 Date Published: 1987-04-11

 Avis juridique important|21987D0411(08)Decision No 2/86 of the EEC-Switzerland Joint Committee - Community transit - of 4 December 1986 extending Decisions No 2/78 and No 2/79 amending the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit Official Journal L 099 , 11/04/1987 P. 0004 - 0004DECISION No 2/86 OF THE EEC-SWITZERLAND JOINT COMMITTEE- Community transit - of 4 December 1986extending Decisions No 2/78 and No 2/79 amending the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transitTHE JOINT COMMITTEEHaving regard to the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit, and in particular Article 16 (3) (a) thereof,Whereas Decision No 2/78 of the Joint Committee added to the Agreement and Appendix II A relating to the introduction, on an experimental basis, of a Community transit declaration form for use in an automatic or electronic data-processing data-processing system ; whereas that Appendix II A was amended by Decision No 2/79 ;Whereas the validity of the said Decisions was last extended by Decision No 1/84 until 31 December 1986 ; whereas it has been found necessary to provide for use of the said form beyond that date ; whereas the aforementioned Decisions should, therefore, be extended,HAS DECIDED AS FOLLOWS :Article 1Decisions No 2/78 and No 2/79 are hereby extended until 31 December 1987.Article 2This Decision shall enter into force on 1 January 1987.Done at Brussels, 4 December 1986.For the Joint CommitteeThe ChairmanF.KLEIN